Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1, filed 2/18/2021, and associated claim amendments with respect to the rejection under 35 USC 112( have been fully considered and are persuasive.  The rejection under 35 USC 112( of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 10, filed 2/18/2021, and associated claim amendments with respect to Examiner's assertion the Applicant has failed to comply with conditions for receiving benefit of an earlier filing date under 35 USC 120 have been fully considered and are persuasive.  The Examiner's requirement for the Applicant to delete the benefit claim has been withdrawn. 
Allowable Subject Matter
Claims 1-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed calculating a vendor risk rating by assigning a weighting factor to an attribute of vendor attributes based on a privacy disclaimer associated with the attribute, as recited in the independent claims as a whole.  
Person et al. (S. Pearson and D. Allison, “A model-based privacy compliance checker,” IJEBR, vol. 5, no. 2, pp. 63–83, 2009. [Online]. Available: http://dx.doi.org/10.4018/jebr.2009040104) discloses a model-driven automated privacy process analysis and configuration checking system (abstract).  The framework disclosed helps experts reason about how privacy compliance may be satisfied and presents a compliance dashboard that can be used by non-expert users (Conclusion).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199